Citation Nr: 0322154	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back condition.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On May 3, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  During his local hearing, the veteran 
testified that he received VA treatment 
for back symptoms in 1974 or 1975, and 
more recently for hearing loss, at the 
VAMC in New Orleans, Louisiana.  Request 
these records.  If appropriate, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an orthopedic 
examination and an audiology examination 
with testing.  The claims file is to be 
made available to the examiners for 
review in conjunction with the 
examination.  The notice to the veteran 
scheduling the examinations, or any prior 
notice of intent to schedule 
examinations, must inform him that 
regulation 38 C.F.R. § 3.655 (2002) 
requires that his claims be denied if he 
misses an examination appointment without 
good cause.  

(a).  Orthopedic examination.  The 
examiner should diagnose any current back 
disability.  If the veteran has such a 
disability, the examiner should determine 
whether it is at least as likely as not 
that the disability had its onset in 
service or is related to any accidents or 
injuries during the veteran's period of 
active duty.  The reasons for any medical 
opinions made by the examiner should be 
discussed in detail.  If the examiner 
disagrees with any opinion of record, 
including those of Dr. O'Neill (in his 
February 2002 letter) and/or Dr. Coignet 
(in his July 1998 letter), the reasons 
for the disagreement should be explained.

(b).  Audiology examination.  
Audiological testing should be conducted.  
Thereafter, the ear examiner should 
review the veteran's medical records and 
history of noise exposure, noting any 
significant acoustic trauma.  If the 
veteran currently has hearing loss, the 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the hearing loss had its onset 
in service or is related to any noise 
exposure during active duty.  The reasons 
for any medical opinions by the examiner 
should be discussed in detail. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





